UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SD SPECIALIZED DISCLOSURE REPORT Date of report: May 29, 2017 CSI Compressco LP (Exact name of registrant as specified in its charter) Delaware 1-35195 94-3450907 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 24955 Interstate 45 North The Woodlands, Texas 77380 (Address of Principal Executive Offices and Zip Code) Registrant's telephone number, including area code: (281) 364-2244 Timothy A. Knox President (281) 367-2244 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: √Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2016. fORM sd of CSI Compressco LP
